Supreme Court of Appeals of Virginia. Certiorari denied.
Mr. Justice Black would grant certiorari to consider the two following questions presented by petitioner which challenge the validity under the Federal Constitution and laws of a $9,000 default judgment rendered against him by a Virginia state court in a tort case involving an automobile accident:
(1) Whether entry of the default judgment while petitioner's answer and cross-claim — which had been filed in the United States District Court as authorized by 81 (c) of the Federal Rules of Civil Procedure — were pending, amounted under the circumstances to a denial of due process of law.
(2) Whether Virginia denied petitioner the kind of notice due process requires in rendering the judgment by default against him without giving him any notice at all to enable him to contest the judgment or its amount, despite the fact that he then had pending and undisposed of an answer and cross-bill, which had been filed months before the judgment by default was entered against him.